


110 HR 3676 IH: Family Friendly Flights Act of

U.S. House of Representatives
2007-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3676
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2007
			Mr. Shuler (for
			 himself, Mr. Jones of North Carolina,
			 Mr. Donnelly,
			 Mr. Price of North Carolina,
			 Mr. Hill, Mr. Cardoza, Mr.
			 Wamp, Mr. Souder,
			 Ms. Wasserman Schultz,
			 Mr. Duncan,
			 Mr. McIntyre,
			 Mr. Barrow, and
			 Mr. Lincoln Davis of Tennessee)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to provide for a
		  child safe viewing area within which covered air carriers shall not display
		  violent in-flight programming.
	
	
		1.Short titleThis Act may be cited as the
			 Family Friendly Flights Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)Children are a
			 captive audience for publicly viewable in-flight entertainment on commercial
			 aviation flights.
			(2)Children under the age of 13 are often
			 exposed to non-cartoon images of murder, torture, general violence and other
			 images terrifying to most children while traveling on domestic flights in the
			 United States.
			3.Child Safe
			 Viewing Area
			(a)In
			 generalSubchapter I of chapter 417 of title 49, United States
			 Code, is amended by adding at the end the following new section:
				
					41724.Child Safe
				Viewing Area
						(a)Establishment of
				Child Safe Viewing AreaIf a
				covered air carrier provides publicly viewable entertainment screens on which
				violent in-flight programming is displayed, such carrier shall provide a child
				safe viewing area for all passengers who are children under the age of 13 and
				for at least 1 adult travel companion per child.
						(b)Allocation of
				seating
							(1)Priority of
				seating for unaccompanied minorsAll unaccompanied children under the age of
				13 shall be seated in the child safe viewing area.
							(2)Opportunity to
				request seating in child safe viewing areaA covered air carrier, a ticket agent, or
				an individual employed by a covered air carrier or ticket agent, when issuing a
				ticket to an adult traveling with a child under the age of 13, shall offer the
				opportunity to request seating in the child safe viewing area.
							(c)DefinitionsFor the purposes of this section, the
				following definitions apply:
							(1)Child Safe
				Viewing AreaThe term child safe viewing area
				means an area on an aircraft operated by a covered air carrier in which there
				are no publicly viewable entertainment screens displaying violent in-flight
				programming located within 10 rows of seating of such area.
							(2)Covered air
				carrierThe term
				covered air carrier means an air carrier that provides scheduled
				passenger interstate air transportation or scheduled passenger intrastate air
				transportation.
							(3)Publicly
				viewable entertainment screen
								(A)In
				generalThe term publicly viewable entertainment
				screen means a video screen prominently located in the passenger
				compartment of an aircraft and viewable by more than 3 passengers, including
				all screens located in the aisles and on bulkhead walls.
								(B)ExceptionThe
				term publicly viewable entertainment screen does not include a
				personal video screen located on the back of a seat or a stowable screen
				intended for single-passenger use.
								(4)Violent in-flight
				programmingThe term violent in-flight programming
				means—
								(A)motion pictures
				that were either not rated by the Motion Picture Association of America (MPAA)
				or were rated PG–13, R, or NC–17 by the MPAA; or
								(B)video programming that, when originally
				distributed for transmission through broadcast, a cable system, or satellite
				carrier, was not rated or was rated TV–PG–V, TV–13–V, TV–14–V, TV–MA–V, or
				otherwise rated as a program that parents may find unsuitable for younger
				children on the basis of
				violence.
								.
			(b)Conforming
			 amendmentThe analysis for
			 chapter 417 of title 49, United States Code, is amended by adding at the end of
			 the items relating to subchapter I the following:
				
					
						41724. Child safe viewing
				area.
					
					.
			4.Effective
			 DateThe amendments made by
			 section 3 shall take effect on January 1, 2008.
		
